Citation Nr: 0702349	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include as secondary to the service-
connected right knee disorder.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in August 2002 
and August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  By an 
August 2002 rating decision, the RO increased the assigned 
rating for the veteran's service-connected right knee 
disorder from 10 to 20 percent, effective May 7, 2001.  
Thereafter, in the subsequent August 2003 rating decision, 
the RO determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a left knee disorder, to include as secondary 
to the service-connected right knee disorder.

The Board observes that the RO subsequently determined in the 
March 2005 Statement of the Case (SOC) that new and material 
evidence had been received to reopen the left knee claim, but 
denied the underlying service connection claim on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received regarding the veteran's left knee claim.  However, 
additional development is required with respect to the 
underlying service connection claim, as well as the claim for 
a rating in excess of 20 percent for the service-connected 
right knee disorder.  Accordingly, these claims will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issue adjudicated by this decision has 
been completed.

2.  Service connection was previously denied for a left knee 
disorder, to include as secondary to the service-connected 
right knee disorder, by a January 1997 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding the right knee claim 
by a June 2002 letter.  He was also sent pre-adjudication 
notice with respect to the left knee claim by a June 2003 
letter.  Taken together, these letters informed the veteran 
of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

In this case, the veteran was provided with a copy of the 
January 1997 rating decision, which explained the basis for 
the original denial of service connection for a left knee 
disorder.  In addition, the June 2003 letter informed the 
veteran that new and material evidence was required to reopen 
the left knee claim, and described the standard for new and 
material evidence with language that largely tracks that of 
the relevant regulatory definition.  Moreover, for the 
reasons stated below the Board concludes that new and 
material evidence has been received to reopen this claim.  As 
such, there is no prejudice to the veteran based upon any 
notice deficiency regarding the new and material evidence 
aspect of this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was provided with the 
requisite information by a letter dated in August 2006.

Despite the foregoing, for the reasons detailed below, the 
Board concludes that additional notification is required with 
respect to the veteran's underlying claim of service 
connection for a left knee disorder, as well as the increased 
rating claim.  Moreover, the Board also concludes that new 
and material evidence has been received to reopen the 
previously denied claim of service connection for a left nee 
disorder, but that additional development is required to 
comply with the duty to assist.  Additional development is 
also required with respect to the claim for a rating in 
excess of 20 percent for the service-connected right knee 
disorder.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was already required to 
consider whether service connection was warranted on the 
basis of aggravation of the nonservice-connected disability 
pursuant to the holding in Allen, there is no prejudice to 
the veteran by proceeding with the adjudication of this case.  
See Bernard, supra.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).


Analysis.  Service connection was previously denied for a 
left knee disorder, to include as secondary to the service-
connected right knee disorder, by a January 1997 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

The evidence of record at the time of the January 1997 rating 
decision included statements from the veteran contending that 
his left knee disorder was secondary to the service-connected 
right knee disorder, his service medical records, as well as 
post-service medical records which covered a period through 
1996.

The veteran's service medical records reflect, in part, that 
he sustained a fracture of the right patella in February 
1969, when his knee gave way while climbing stairs in the 
barracks causing him to strike his patella against the edge 
of the stairs.  Although there is no indication of a left 
knee injury during service, records dated in March 1969 
reflect that the examiner opined that in the future it was 
quite possible that the veteran would have post-traumatic 
arthritis of the right knee, and that he would have future 
difficulties with both knees.  The examiner also stated that 
he believed the veteran had suffered from bilateral 
chondromalacia in the past with his knees.  Nevertheless, no 
left knee disorder was diagnosed at the time of the veteran's 
separation from active duty.

The Board further notes that there was no evidence of a left 
knee disorder on VA medical examinations conducted in July 
1970 and November 1970.  Although the veteran reported at a 
subsequent November 1973 VA medical examination that he 
sustained fractures of both the right and left patellas 
during active service, no impairment was shown of the left 
knee on physical examination.  Moreover, the examiner 
diagnosed fracture of the left patella, by history, 
asymptomatic.  

There was evidence of minimal degenerative changes of both 
knees on an October 1995 X-ray report.  Further, an October 
1996 VA medical examination diagnosed, in part, left knee 
pain due to degenerative arthritis.  At that time, the 
examiner stated that it was difficult to tell whether the 
pain of the left knee was due to compensation from the right 
knee, since the X-ray findings were the same and the scan was 
noncontributory.  However, in a subsequent November 1996 
addendum the examiner stated that a personal consultation 
with the orthopedic doctor who did compensation and pension 
examinations was sought, and that they agreed that the 
clinical signs and symptoms plus the X-rays of the left knee 
were not due to the disability of the right knee which was 
status-post fractured patella.

The January 1997 rating decision denied service connection 
for the left knee disorder which found that the evidence did 
not show that the left knee was related to the service-
connected right knee disorder, nor was there any evidence of 
this disability during military service.

The evidence added to the record since the time of the 
January 1997 denial includes additional statements from the 
veteran, his testimony at the September 2006 hearing, and 
additional post-service medical records which cover a period 
through 2006.  In pertinent part, an April 2005 VA joints 
examination report contains a notation that the right knee 
disorder affected motion of the left knee.  Thus, competent 
medical evidence has been added to the record which indicates 
the veteran's left knee disorder is secondary to his service-
connected right knee disorder.

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the additional 
evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a) regarding the left knee claim.  Therefore, the 
claim is reopened.

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  In 
further adjudication of the claim, the presumption that the 
additional evidence is true without regard to the other 
evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

The Board observes that no explanation appears to have been 
provided by the April 2005 VA examiner regarding his notation 
that the right knee affected the motion of the left knee.  
For example, it is not clear from this notation that the 
examiner believes the left knee disorder was caused by the 
service-connected right knee disorder, or whether the 
service-connected disability aggravated the nonservice-
connected disability, and if so to what extent.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board concludes that a new examination is 
required in order to accurately address the etiology of the 
veteran's current left knee disorder.

The Board also notes that the notification provided to the 
veteran regarding his claims does not appear to contain any 
information regarding the evidence necessary to establish 
secondary service connection.  While on remand, the veteran 
should be provided with such notice.

Turning to the right knee claim, the Board notes that the 
service-connected disability is currently recognized as 
arthritis, and evaluated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  
However, the General Counsel for VA, in a precedent opinion 
dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 (recurrent 
instability and subluxation).  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

In this case, the Board finds that it is not clear whether 
the veteran does in fact experience recurrent instability 
and/or subluxation of the service-connected right knee, and 
if so to what extent.  Specifically, at the April 2005 VA 
joints examination, the examiner found, regarding joint 
symptoms, that there was instability of the right knee, as 
well as episodes of dislocation or subluxation several times 
a year but less than monthly.  However, under the summary of 
general joint conditions, the examiner stated that there was 
no instability.  Further, the examiner subsequently stated 
that there was valgus or varus instability.  Consequently, 
the Board concludes that the medical evidence is insufficient 
to determine whether the veteran is entitled to a separate 
compensable rating under Diagnostic Code 5257.

The Board also notes that the veteran's testimony at his 
September 2006 hearing suggests that the severity of his 
service-connected right knee disorder may have increased 
since the time of the April 2005 VA examination.  For 
example, at the April 2005 VA joints examination the right 
knee had flexion to 85 degrees with pain, that the pain began 
at 80 degrees, and that he had extension to zero degrees 
without pain.  However, at the September 2006 hearing he 
indicated that there were times he could only bend the knee 
to about 45 degrees.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95; see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board concludes that a new 
examination is also required to address the current nature 
and severity of the veteran's service-connected right knee 
disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that, in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, it was noted at 
the April 2005 VA joints examination that the veteran was not 
currently employed, and he indicated at the September 2006 
hearing that it was due to his bilateral knee problems.  As 
such, it indicates that the right knee may have resulted in 
marked interference with employment.  Since the issue of 
entitlement to an extraschedular rating was not addressed 
below, the Board finds that the RO should adjudicate the 
issue in the first instance.  See Floyd v. Brown, 9 Vet. App. 
88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  This is of particular 
importance as it does not appear the correspondence sent to 
the veteran provided adequate notification of the evidence 
necessary to support an extraschedular rating.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, supra.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please provide the veteran with 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
regarding the issues of secondary service 
connection and entitlement to an 
extraschedular rating.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral knee problems since April 2005.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate his current bilateral knee 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.

It is imperative that the examiner 
comment on the functional limitations of 
the right knee caused by pain and any 
other associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.  The examiner must also 
specifically state whether the veteran 
experiences recurrent instability and/or 
subluxation of the right knee.

With respect to the left knee, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
it was caused by or aggravated by the 
service-connected right knee disorder.  
By aggravation the Board means a 
permanent increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that the left knee disorder was 
aggravated by the service-connected right 
knee disorder, the examiner should 
identify the level of disability caused 
by the right knee to the extent possible.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of whether an 
extraschedular rating is warranted 
regarding the service-connected right 
knee disorder pursuant to 38 C.F.R. 
§ 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in May 2006, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


